Citation Nr: 0207887	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  02-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 27, 1999, 
for the grant of pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Portland, Orgeon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted pension benefits, 
effective September 30, 1999.  The veteran appealed, stating 
that he wanted an earlier effective date.  In January 2002, 
the RO granted an earlier effective date of April 27, 1999.  
The veteran asserts that an earlier effective date is 
warranted, and thus the appeal continues.

The Board notes that the veteran has stated that he no longer 
wants to be represented by the Veterans of Foreign Wars of 
the United States.


REMAND

In a July 2002 letter, the veteran stated that he wished to 
have a Travel Board hearing in Portland, Oregon.  To ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


